Motion by appellant for reconsideration of a decision and an order of this court, dated October 21, 1963, dismissing his appeal from *983an order entered June 3, 1963, and dismissing as academic his motion to dispense with printing and for assignment of counsel. Motion granted. Upon reconsideration, said decision and order of October 21, 1963 are vacated; the respondent’s original cross motion to dismiss the appeal from the said order of June 3, 1963 is denied (Code Grim. Pro., §§ 521, 537-a; People v. Kling, 19 A D 2d 750); and appellant’s original motion to dispense with printing and for assignment of counsel on the appeal from said order is granted. The appeal will be heard on the original papers (including the typewritten minutes) and on appellant’s typewritten brief. Such brief shall comply with the rules of this court (Rules, App. Div., 2d Dept., rule I, subd. 7; rule IV, subd. 2-B). Appellant’s time to perfect the appeal is enlarged. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Anthony F. Marra, Esq., 100 Centre Street, New York, N. Y., is assigned as counsel to prosecute the appeal. Pursuant to statute (Code Grim. Pro., § 456), the Clerk of the trial court is directed to furnish without charge to appellant’s counsel a transcript of the minutes of the hearing. Motion by appellant for leave to dispense with printing and for assignment of counsel on appeal from two orders dated, respectively, October 4, 1963 and October 14, 1963, denied as academic in view of the disposition on motion decided herewith. Beldock, P. J., Christ, Brennan, PI ill and Rabin, JJ., concur.